Opinion issued October 6, 2005









                                              
In The
Curt of Appeals
For The
First District of Texas




NO. 01-05-00736-CV




IN RE WASIM AHMED SHEIKH, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION

          On August 2, 2005, relator, Wasim Ahmed Sheikh, filed an application for
temporary relief and a petition for writ of mandamus complaining of the trial court’s
July 18, 2005 “Order Granting Turnover and Appointing Receiver.”  On August 3,
2005, this Court granted relator’s motion for temporary relief, ordering the July 18
Order Granting Turnover and Appointing Receiver temporarily stayed and requesting
a response from the real party in interest, Shama Sheikh.  The real party in interest
subsequently filed a response, to which relator later replied.
          After due consideration, the Court denies the petition for writ of mandamus.
          The Court further orders that its August 3, 2005 order temporarily staying the
trial court’s Order Granting Turnover and Appointing Receiver be vacated.  The
Court further denies the motion, filed by relator on September 30, 2005, entitled
“Emergency Request for Order to Return Property Taken in Violation of Stay;
Alternatively, Request for Imposition of Sanctions or Contempt.”
          It is so ORDERED.
PER  CURIAM
Panel consists of Justices Taft, Nuchia, and Hanks.